United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS            April 17, 2003
                         FOR THE FIFTH CIRCUIT
                          ____________________           Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-21098
                           Summary Calendar


                             ROSE SIMON,
                                                Plaintiff-Appellant,

                                versus

                TEXAS REHABILITATION COMMISSION,

                                            Defendants-Appellees.
_________________________________________________________________
__________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-01-CV-1200)
_________________________________________________________________

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rose Simon, pro se, appeals the summary judgment awarded Texas

Rehabilitation Commission (TRC) against her race, gender, age, and

disability discrimination claims.        The district court granted

summary judgment because:    (1) the Eleventh Amendment barred the

age and disability discrimination claims against TRC; (2) TRC

produced legitimate, nondiscriminatory reasons for her discharge;

and (3) Simon’s allegations did not rise to the level of a hostile

work environment.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     A summary judgment is reviewed de novo.          E.g., Meditrust

Financial Servs. Corp. v. Sterling Chemicals, Inc., 168 F.3d 211,

213 (5th Cir. 1999).    Such judgment is appropriate when, viewing

the evidence in the light most favorable to the non-movant, there

is no genuine issue of material fact and the movant is entitled to

a judgment as a matter of law.    Celotex Corp. v. Catrett, 477 U.S.

317, 322-24 (1986); FED. R. CIV. P. 56(c).

     Simon contends the Eleventh Amendment is no bar to her claims.

However, the Americans with Disabilities Act, 42 U.S.C. § 12101 et

seq., and the Age Discrimination in Employment Act, 29 U.S.C. § 621

et seq., did not abrogate state sovereign immunity.             Bd. of

Trustees of Univ. of Alabama v. Garrett, 531 U.S. 356, 360 (2001)

(disability discrimination); Kimel v. Florida Bd. of Regents, 528

U.S. 62, 67 (2000) (age discrimination).       Simon has not produced

any evidence showing Texas waived sovereign immunity.

     For her race and gender discrimination claims under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., Simon

has produced no evidence to show that TRC’s nondiscriminatory

reasons   for   discharge   —   improper   request   for   confidential

psychological records and general communication problems — were

pretextual.     See Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 143 (2000).

     Finally, Simon’s vague allegations of sex discrimination in

her appellate brief do not rise to the level of a hostile work

                                   2
environment.   Ramsey v. Henderson, 286 F.3d 264, 269 (5th Cir.

2002).

                                                    AFFIRMED




                               3